Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4597   Page 1 of 18




                         EXHIBIT B
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                          PageID.4598        Page 2 of 18




                                   ASSET MARKETING AGREEMENT

          Maynards Industries USA, LLC ("MI"), is in the business of marketing and selling assets on
  behalf of its clients. Sakthi Automotive Group USA (“SAGUSA”), operating under the control of a
  Court appointed Receivership, is closing operations and liquidating its assets and is the owner
  and possessor of certain machinery, equipment and other assets and desires to engage MI as its
  exclusive agent to sell such assets as more fully described herein. Therefore, in consideration of
  the covenants contained herein, MI and SAGUSA (individually, each "Party," and together, the
  "Parties") do hereby agree as follows (the "Agreement"):

  I.      Engagement and Agreement to Market Assets

         A.      The engagement is made effective as of December 18, 2019 and between
  Maynards Industries USA, LLC (“MI”) and Sakthi Automotive Group USA, (“SAGUSA”) by and
  through Kevin R. English of Lark Advisors LLC, the duly-appointed receiver for the assets of
  SAGUSA and solely in his capacity as a receiver (the “Receiver”) appointed pursuant to the Order
  Appointing Receiver (the “Receivership Order”) entered in the Case No. 2:19-cv-10890 (the
  “Receivership Proceeding”) in the United States District Court for the Eastern District of Michigan,
  Southern Division (the “Court”). SAGUSA hereby engages MI as its exclusive marketing and sales
  agent, and MI hereby accepts such engagement, with respect to the assets described on Exhibit
  A (the "Assets")1 and located at SAGUSA facilities (the "Facilities") in Detroit, Michigan. This
  Agreement, and all of its terms are subject to approval of the Court in all respects.

         B.     MI shall conduct a sale of the Assets either through a WebCast Auction Sale,
  Online Auction Sale, Sealed Bid Sale or Negotiated Sale of the Assets. MI, in consultation with
  SAGUSA, shall establish the terms of the sale.

  II.     Exclusivity

          In order to permit successful marketing of the Assets, SAGUSA grants to MI the exclusive
  right to sell the Assets for a period of one hundred fifty (150) days from the date hereof. SAGUSA
  acknowledges that MI or its affiliated entities may be engaged to sell or market similar assets by
  other persons or entities, and that any such engagement shall not constitute or be deemed to be
  a violation of this Agreement. All inquiries regarding the Assets made to SAGUSA, its
  representatives or related parties to SAGUSA, shall be redirected to MI.

  III.    Method of Sale and Certain Covenants

          A.       In connection with the services to be provided by MI hereunder, MI will:

                (i)    prepare the Assets for sale, and arranging the Assets in a manner, which in
  MI's judgment, would be designed to enhance the net recovery on the Assets;


  1
   MI and SAGUSA acknowledge that Exhibit A will be replaced by MI’s lot by lot liquidation auction catalogue
  when it is completed.

                                                        1
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                    PageID.4599          Page 3 of 18



                 (ii)     provide fully qualified, and experienced personnel who will sell the Assets
  "as is," "where is," and in accordance with the terms of this Agreement;

                 (iii) provide a complete accounting necessary to provide asset buyers with
  invoices and SAGUSA with a complete accounting of all Assets sold;

                 (iv)   deposit all sales proceeds into a separate client account and remit such
  proceeds (less any amounts due to MI hereunder) to SAGUSA pursuant to SAGUSA’s direction
  within seven (7) days after the collection of the funds from the auction or private sale; and

                 (v)     submit (I) a sales report to SAGUSA on a weekly basis, (II) a report within
  seven (7) days after the last day of the auction of the result of the auction bids, and (III) a closing
  report within seven (7) days of the final collection of funds from the completed sale.

               (vi)    MI may use the name Sakthi Automotive Group USA or derivations in all
  marketing materials and promotion of the sale.

                 (vii) MI acknowledges that during the Term, SAGUSA’s may be running business
  operations at its Facilities. MI’s services pursuant to this Agreement shall not interrupt, disrupt,
  or otherwise interfere with SAGUSA’s operations in any way.

         SAGUSA will provide rent and utility free use and access to MI to the premises for the
  duration of contract in order to perform its obligations pursuant to this contract.

                 The parties hereto agree, and expressly acknowledge, that MI shall not be
  responsible for the removal or disposition of any environmentally hazardous chemicals, solvents
  or substances found at the Facility.

  IV.    Commission Payable to MI; Expense Reimbursement

          A.     MI shall be entitled to charge an industry standard buyer's premium of Eighteen
  (18%) Percent in connection with the sale of all the Assets sold. For purposes of clarification, the
  buyer’s premium is a fee charged in addition to the sale price of the Assets and is paid for by the
  buyer. Such buyers’ premium shall be withheld by MI upon collection of proceeds from the
  applicable buyer(s) and retained by MI. MI will provide a rebate of a portion of the Buyer’s
  Premium to SAGUSA based upon a tiered structure as outlined in the table below. There will be
  no Seller’s commission payable on these assets.

                           Gross Sales Range                             Buyer’s Premium Rebate
                   0                             1,500,000                        0%
               1,500,001                         3,000,000              6% (12% remaining for MI)
               3,000,001                         12,000,000             8% (10% remaining for MI)
              12,000,001                         20,000,000             4% (14% remaining to MI)
                           All Over 20,000,000                                    0%




                                                         2
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                 PageID.4600       Page 4 of 18



         B.      On specific Asset Sales made directly to OEM companies supplied by SAGUSA, a
  commission of Five (5%) Percent of gross selling prices of these assets and will be retained by MI,
  payable by SAGUSA. There will be no Buyer’s Premium associated with these sales to OEM
  companies if the sales are consummated prior to an Auction Sale.

          C.      With the exception of MI’s actual and reasonable out-of-pocket expenses to be
  paid as set forth in paragraph IV. D. below, there will be no amounts of buyer’s premium due and
  payable to MI by SAGUSA with respect to any Asset in the event a party, whether a creditor, OEM,
  or other party successfully credit bids for the purchase of that Asset (“Credit Bid Sale”). In the
  event of a Credit Bid Sale, SAGUSA will reimburse MI for MI’s actual and reasonable out-of-
  pocket expenses permitted pursuant to paragraph IV. D. below. For avoidance of doubt, any
  amounts for buyer’s premium payable under this Agreement by SAGUSA to MI only apply to the
  extent actual cash is remitted by the purchaser of Assets.

          D.      MI shall be entitled to reimbursement for all actual and reasonable out-of-pocket
  expenses in connection with MI's performance of its services not to exceed $160,700. All
  expenses must be approved by SAGUSA. SAGUSA agrees that such amounts will be withheld
  from the first proceeds received from the sale of any Assets and paid to MI. Upon request, MI
  shall provide SAGUSA with copies of written invoices for such out-of-pocket expenses as they are
  incurred.

  V.     Representations and Covenants / Court Approval

          A.     (i) SAGUSA represents and warrants to MI that (a) as soon as practicable after
  execution of this Agreement, the Receiver shall seek approval of the Court of this Agreement, by
  a duly-filed motion, (b) SAGUSA has all legal right and authority to sell the Assets after Court
  approval, and (c) the Assets can be sold free and clear of all liens and encumbrances of any kind
  whatsoever; and (ii) SAGUSA represents and warrants that (a) it has taken all necessary actions
  required to authorize the execution, delivery and performance of this Agreement and the related
  documents contemplated hereby, and no further consent or approval is required for SAGUSA to
  enter into and deliver the Agreement and to perform their respective obligations under the
  Agreement except as provided herein, and (b) no court order or decree of any federal, state or
  local governmental authority or regulatory body is in effect that would prevent or impair, or is
  required for the consummation of the transactions contemplated by this Agreement, and no
  consent of any third party which has not been obtained is required therefore. SAGUSA further
  represents and warrants to MI that any commissions due and payable hereunder shall be free
  and clear of any liens or encumbrances of any kind whatsoever.

          B.     MI represents and warrants to SAGUSA that (i) MI has all legal right and authority
  to sell the Assets, as contemplated hereby, (ii) MI has taken all necessary actions required to
  authorize the execution, delivery and performance of this Agreement and the related documents
  contemplated hereby, and no further consent or approval is required for MI to enter into and
  deliver the Agreement and to perform its obligations under the Agreement, and (iii) no court
  order or decree of any federal, state or local governmental authority or regulatory body is in



                                                  3
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                  PageID.4601      Page 5 of 18



  effect that would prevent or impair, or is required for MI's consummation of, the transactions
  contemplated by this Agreement.

  VI.    Indemnification

         A.      SAGUSA hereby agrees to indemnify and hold MI harmless from any and all claims
 by any buyer or prospective buyer of the Assets based on any of SAGUSA's representations or
 warranties or performance hereunder. SAGUSA further agrees to indemnify and hold MI harmless
 from any claims, causes of action, damages and liabilities of any kind arising from or in connection
 with SAGUSA's breach of any material obligation under this Agreement and the demonstration
 and sale of the Assets or any inaccurate statements or representations concerning the Assets
 made by SAGUSA to MI.

          B.      Notwithstanding anything to the contrary contained herein, in no event shall MI
 be liable for any lost or anticipated profits or any incidental, exemplary, special or consequential
 damages and MI’s liability for actual damages from any cause whatsoever and regardless of the
 form of the action shall be limited to the buyer’s premium, if any, received by MI under this
 Agreement, unless such losses or damages were the result of MI’s willful misconduct or gross
 negligence.

  VII.   Insurance

         A.       SAGUSA agrees to continue to maintain, during the Term of this Agreement, fire
  and other perils insurance to the extent such insurance is presently in effect, in respect of all
  Assets until sold.

  VIII. General Provisions

          A.     MI shall be permitted to implement an advertising and marketing plan with
  respect to the sale, including, without limitation, advertising the sale of the Assets through print
  and electronic media, web site promotion and electronic mail. MI shall be entitled to use,
  SAGUSA name and similar derivations in all of its advertising and promotional activities related
  to this Agreement

         B.    The parties hereto agree, and hereby expressly acknowledge, that MI has not
  guaranteed any return from the sale of the Assets.

          C.     The Parties shall deal with each other fairly and in good faith so as to allow both
  parties to perform its duties and earn the benefits of this Agreement.

        D.      TECHNOLOGY DISCLAIMER: MI DOES NOT WARRANT THAT THE FUNCTIONS,
  FEATURES OR CONTENT CONTAINED IN ANY WEBSITE USED IN CONNECTION WITH THE SALE OF
  THE ASSETS, INCLUDING ANY THIRD-PARTY SOFTWARE, PRODUCTS OR OTHER MATERIALS USED
  IN CONNECTION WITH ANY SUCH WEBSITE, WILL BE TIMELY, SECURE, UNINTERRUPTED, OR THAT
  DEFECTS WILL BE CORRECTED.



                                                   4
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20               PageID.4602       Page 6 of 18



         E.      Any correspondence or required notice shall be addressed as follows:

         If to MI:             Maynard’s Industries
                               21700 Northwestern Highway
                               Suite 1180
                               Southfield, MI 48075
                               Tel. (248) 569-9781
                               Fax (248) 569-9793
                               Attn: Taso Sofikitis

        If to SAGUSA:          Kevin R. English
                               Court-Appointed Receiver, SAGUSA
                               c/o David G. Dragich
                               The Dragich Law Firm PLLC
                               17000 Kercheval Ave., #210
                               Grosse Pointe, MI 48230
                               ddragich@dragichlaw.com



         F.      SAGUSA shall provide MI with:

                (i)      all reasonably requested Asset information to the extent in SAGUSA's
  possession; and

                (ii)  information on prospect interest and evidence of all Asset inquiries, to the
  extent that SAGUSA has such information and evidence.

          G.      This Agreement shall be governed by and construed in accordance with the laws
  of the State of Michigan, without giving effect to conflict of laws provisions.

  IX.    Miscellaneous

          The Parties hereto are acting as independent contractors and nothing contained herein
  shall be deemed to create any other type of partnership, MI or other relationship.



                                  *              *              *




                                                 5
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4603   Page 7 of 18
Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                PageID.4604   Page 8 of 18



  IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of the date
  written below.


   Sakthi Automotive Group USA                    Maynards Industries USA, LLC




   By:                                            By: Taso Sofikitis
   Its:                                           Its: President




                                              6
                         Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20    PageID.4605        Page 9 of 18


                                                              Exhibit A
                                                    Sakthi Automotive Group USA
BLDG   Sl.No                Model/Make                        Asset serial number                    Asset Description        Units
 FS            NHX 4000/ DMG MORI SEKI          NHX 40130602                          4 Axis Horizonal Machining Centre CNC    1

 FS            NHX 4000/ DMG MORI SEKI          NHX 40130603                          4 Axis Horizonal Machining Centre CNC    1

 FS            NHX 4000/ DMG MORI SEKI          NHX 40130604                          4 Axis Horizonal Machining Centre CNC    1

FS             WASP/ ELBO CONTROLLI             420                                   Tool Setter                              1
FS             Maintenance -
FS             PSA-6174                                                               Transformer                              1
FS                                              91811159666                           Transformer                              1
FS                                                                                    Air Compressor                           1
FS                                                                                    Air Compressor                           1
FS             4019955                          140022239                             Dryer                                    1
FS             Robot Arms                                                                                                      3
FS             Wenzel CMM                                                                                                      1
FS             Mitutoyo Crysta CMM                                                                                             1
WF      1      TS-171-2P                        20170218                              SAND BLASTING M/C                        1
WF      2      Striko Westofen                                                        MELTER-1                                 1
WF      3      ILINDEN                                                                CPC- 1                                   1
WF      4      ILINDEN                                                                CPC-2                                    1
WF      5      VJT-LSCAB160-SA                  1266120161220                         XRAY-1                                   1
WF      6      FANUC 2000 i                                                           AUTOMATION ROBOT                         1
WF      7      VF-4550                                                                CHINA SAW M/C                            1
WF      8      HX-Y31                           1774                                  TRIM PRESS-1                             1
WF      9      ATM-3000                         20180201                              MELTER-2                                 1
WF      10                                                                            INGOT LOADER TO MELTER-2                 1
WF      11     ILINDEN                                                                DEGASSING STATION                        3
WF      12     ILINDEN                          595                                   CPC-7                                    1
WF      13                                                                            QUENCHING TANK FOR CPC 7                 1
WF      14     HX-Y31                           1774                                  TRIM PRESS-7                             1
WF      15     FANUC 2000 i                     7333-X402                             ROBOT IN CELL 7                          1
WF      16     ASD 6178                         6178-003                              SAW IN CELL 7                            1
WF      17     FANUC 1000 i                     7330-402                              XRAY ROBOT CELL 5                        1
WF      18     VJT-RIXCA2005-SAK                1067820180615                         XRAY M/C 5                               1
WF      19                                                                            TRIM PRESS 8                             1
WF      20     ASD 6321-01                      6321-001                              SAW M/C CELL 8                           1
WF      21     FANUC 2000 i                     T888-YA021                            ROBOT IN CELL 8                          1
WF      22     ILINDEN                          596                                   CPC-8                                    1
WF      23     ILINDEN                                                                QUENCHING TANK FOR CPC 8                 1
WF      24     ILINDEN                          615                                   CPC-9                                    1
WF      25     ILINDEN                                                                QUENCHING TANK FOR CPC 9                 1
                      Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4606    Page 10 of
                                                            18

WF    26    ILINDEN                          621                                 CPC-10                                 1
WF    27                                                                         QUENCHING TANK FOR CPC 10              1
WF    28    HYX-31-16T                       201855                              TRIM PRESS 9                           1
WF    29    FANUC 2000 i                     7333-Y402-1                         ROBOT CELL 9                           1
WF    30    ASD 6320                         6320-002                            SAW M/C CELL 9                         1
WF    31    FANUC 1000 i                     7360-402                            XRAY ROBOT CELL 6                      1
WF    32    VJT-RIXCA2007                    1085320190111                       XRAY M/C 6                             1
WF    33                                                                         TRIM PRESS 10                          1
WF    34    FANUC 2000 i                     7333-Y402                           ROBOT CELL 10                          1
WF    35    ASD 6320                         6320-002                            SAW M/C CELL 10                        1
WF    36                                                                         STAND ALONE ASD SAW M/C                1
WF    37                                                                         MELTER- 3                              1
WF    38                                                                         INGOT LOADER TO MELTER-3               1
WF    39    SWITCH BOARD PANEL               48035                               POWER CONTROL PANEL                    4
WF    40                                     DL-17 P23                           WATER COOLING CONTROL PUMP, TANK ETC   2
WF    41    INGERSOL RAND                    86-14405-800                        Air Compressor                         2
WF    42    ILINDEN                          003-01                              DEGASSING STATION                      2
WF   42.1   ILINDEN                          003-01                              DEGASSING STATION                      2
WF    43                                                                         TRIM PRESS 13                          1
WF    44    FANUC 2000 i                     733-Y402 151219                     ROBOT CELL 13                          1
WF    45    ASD 6091                         6091-002                            SAW M/C CELL 13                        1
WF    46    ILINDEN 1600                     574                                 CPC-13                                 1
WF    47                                                                         QUENCHING TANK FOR CPC 13              1
WF    48    ILINDEN                          579                                 CPC-14                                 1
WF    49                                                                         QUENCHING TANK FOR CPC 14              1
WF    50                                                                         TRIM PRESS- 14                         1
WF    51    FANUC 2000 i                     5717                                ROBOT CELL 14                          1
WF    52    ASD 6091                         6091-003                            SAW M/C CELL 14                        1
WF    53    VJT-RIXCAB180-SA                 100122017068                        XRAY 2                                 1
WF    54    VJT-RIXCAB200-SA                 10012201130                         XRAY 3                                 1
WF    55    HX-Y31 160 T                     1718                                TRIM PRESS CELL 15                     1
WF    56    ASD 6073                         6073-002                            SAW M/C CELL 15                        1
WF    57    FANUC 2000 i                     7333-Y403 150929                    ROBOT CELL 15                          1
WF    58    ILINDEN                          584                                 CPC-15                                 1
WF    59    ILINDEN                                                              QUENCHING TANK FOR CPC 15              1
WF    60    ILINDEN                          581                                 CPC-16                                 1
WF    61    ILINDEN                                                              QUENCHING TANK FOR CPC 16              1
WF    62                                                                         TRIM PRESS CELL 16                     1
WF    63    FANUC 2000 i                     7333-Y402 151219                    ROBOT CELL 16                          1
WF    64    ASD 6073                         6073-003                            SAW M/C CELL 16                        1
WF    65    VJT-LSCAB200-SAK                 10469201                            XRAY 4                                 1
WF    66    FANUC 1000 i                     7330-402                            XRAY 4 ROBOT                           1
WF    66    ILINDEN                          594                                 CPC-18                                 1
WF    67    ILINDEN                                                              QUENCHING TANK FOR CPC 18              1
                     Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4607    Page 11 of
                                                           18

WF   68   ILINDEN                           590                                 CPC 17                               1
WF   69   ILINDEN                                                               QUENCHING TANK FOR CPC 17            1
WF   70   HX-Y31 160 T                      1719                                TRIM PRESS 17                        1
WF   71   FANUC 2000 i                                                          ROBOT CELL 17                        1
WF   72   ASD 6179                          6179-002                            SAW M/C 17                           1
WF   73   HX-Y31 160 T                      1772                                TRIM PRESS CELL 18                   1
WF   74   FANUC 2000 i                      51723                               ROBOT CELL 18                        1
WF   75   ASD 6179                          6179-002                            SAWC M/C CELL 18                     1
WF   76   CY-2000-Q                         1802019                             HEAT TREATMENT B                     1
WF   77   CY-2000-Q                         160107                              HEAT TREATMENT A                     1
WF   78   ILINDEN                           6                                   MOLD CHANGE CART                     2
WF   79   ILINDEN                                                               CROSS SHUTTLE                        1
WF   80   CRUCIBLE FURNACE                                                      FURNACE IN USE                       16
WF   81   CRUCIBLE FURNACE                                                      FURNACE NOT IN USE                   9
WF   1    ZLY140                            ZY7331                              SPEED REDUCER IN MOLD SHOP           1
WF   2    SIEMENS                           9110176511                          SIEMENS CONTROLS FOR EXHAUST FANS    6
WF   3    KOHLER POWER SYSTEM                                                   POWER SYSTEM TRANSFER SWITCH         1
WF   4    NLL 2016-1685                     181285                              DIE HEATING FURNACE                  1
WF   5    MILLER                            MK020596                            TIG WELDING M/C                      3
WF   6    GORBEL                                                                CRANE FOR MOLD                       1
WF   7    RUPP AIR SYSTEMS                                                      COOLING TOWER                        6
WF   8    ASD                                                                   LASER MARKING BODY                   1
WF   9    FY-6E                             20180203                            FILLER TUBE FURNACE                  1
WF   10   53UH17                            DAYTON                              SPECTRO LATHE 1                      1
WF   11   38UK44                            DAYTON                              SPECTRO LATHE                        1
WF   12   ILINDEN                                                               SHUTTLE FOR LINE 2                   1
WF   13   ASD                                                                   TELESIS MARKING BODY CELL 7          1
WF   14   POWER PACK CONVEYOR               22856A                              SCRAP CONVEYOR CELL 7                1
WF   15   ASD 6178                          6178-001                            PLC PANEL FOR CELL 7                 1
WF   16   POWER PACK CONVEYOR               22855-D                             OUTPUT CONVEYOR CELL 7               1
WF   17   POWER PACK CONVEYOR               22855-C                             XRAY 5 CONVEYOR                      1
WF   18   RM-08-42                          1720894                             HYDRAULIC TANK FOR CELL 7            1
WF   19   RM-08-42                          RAC323538                           HYDRAULIC TANK FOR CELL 8            1
WF   20   ASD                                                                   TELESIS MARKING BODY CELL 8          1
WF   21   Q11090                            BCB00096                            TELESIS MACHINE CPC 7                1
WF   22   GF440                             ZM18480A                            TELESIS MACHINE CPC 8                1
WF   23   Q11090                            BCB00096                            TELESIS MACHINE CPC 9                1
WF   24   ASD                                                                   TELESIS SETUP CELL 9                 1
WF   25   POWER PACK CONVEYOR               23221-3C                            OUTPUT CONVEYOR CELL 9               1
WF   26   POWER PACK CONVEYOR               23221-3B                            OUTPUT CONVEYOR XRAY 6               1
WF   27   POWER PACK CONVEYOR               23221-1B                            SCRAP CONVEYOR CELL 10               1
WF   28   POWER PACK CONVEYOR               23221-3A                            OUTPUT CONVEYOR CELL 10              1
WF   29                                                                         TELESIS SETUP CELL 10                1
WF   30   RM-08-42                          RAC139153                           HYDRAULIC TANK STAND ALONE ASD SAW   1
                   Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4608    Page 12 of
                                                         18

WF   31   POWER PACK CONVEYOR             22556-1                             STAND ALONE SAW CONVEYOR      1
WF   32   RM-08-42                        RAC348054                           HYDRAULIC TANK CELL 10        1
WF   33   RM-08-42                        RAC347771                           HYDRAULIC TANK CELL 9         1
WF   34                                   SH004681                            WATER COOLING CONTROL PANEL   3
WF   35   RM-08-42                        1739694                             HYDRAULIC TANK CELL 13        1
WF   36   POWER PACK CONVEYOR             22580                               SCRAP CONVEYOR CELL 13        1
WF   37   POWER PACK CONVEYOR             22671                               OUTPUT CONVEYOR CELL 13       1
WF   38                                                                       LASER MARKER WITH BODY        2
WF   39   GF440                           ZM19235A4                           TELESIS MACHINE CPC 13        1
WF   40   POWER PACK CONVEYOR             22680                               SCRAP CONVEYOR CELL 10        1
WF   41   RM-08-42                        1722595                             HYDRAULIC TANK CELL 14        1
WF   42   POWER PACK CONVEYOR             22712                               OUTPUT CONVEYOR CELL 14       1
WF   43   POWER PACK CONVEYOR             22671-1                             XRAY 2 CONVEYOR               1
WF   44   RM-08-42                        1720896                             HYDRAULIC TANK CELL 15        1
WF   45   POWER PACK CONVEYOR             22556-2                             SCRAP CONVEYOR CELL 15        1
WF   46   POWER PACK CONVEYOR             225273                              OUTPUT CONVEYOR CELL 15       1
WF   47   GF440                           ZM18633A-5                          TELESIS MACHINE CPC 15        1
WF   48   Q11090                          BCB00096                            TELESIS MACHINE CPC 16        1
WF   49   POWER PACK CONVEYOR             22577                               SCRAP CONVEYOR CELL 16        1
WF   50   RM-08-42                        RAC425051                           HYDRAULIC TANK CELL 16        1
WF   51   ASD 6073                        6073-001                            PLC PANEL FOR CELL 15         1
WF   52   POWER PACK CONVEYOR             22527A                              OUTPUT CONVEYOR CELL 16       1
WF   53   POWER PACK CONVEYOR             22819                               XRAY 3 CONVEYOR               1
WF   54   POWER PACK CONVEYOR             22855                               XRAY 4 CONVEYOR               1
WF   55   POWER PACK CONVEYOR             22855-F                             OUTPUT CONVEYOR CELL 18       1
WF   56   ASD 6179-01                     6179-001                            PLC PANEL CELL 17             1
WF   57   Q11090                          BCB00096                            TELESIS MACHINE CPC 18        1
WF   58   POWER PACK CONVEYOR             228560                              SCRAP CONVEYOR CELL 17        1
WF   59   POWER PACK CONVEYOR             22865-A                             OUTPUT CONVEYOR CELL 17       1
WF   60                                                                       TELESIS M/C SETUP CELL 17     1
WF   61                                                                       TELESIS M/C SETUP CELL 18     1
WF   62   POWER PACK CONVEYOR             228560                              SCRAP CONVEYOR CELL 18        1
WF   63   RM-08-42                        RAC138908                           HYDRAULIC TANK CELL 18        1
WF   1    PR-36                           PR20164                             MOUNTING PRESS SPECTRO        1
WF   2    SPECTRO MAX                     18005193                            SPECTRO M/C                   1
WF   3    SPECTRO MAX                     16003031                            SPECTRO M/C                   1
WF   4    ZEBRA                           ZT510                               FLOWTAG PRINTER               1
WF   5    SYMBOL                          MC32NO                              FLOWTAG SCANNER               1
WF   6    GXUIF                           5K42597                             MICROSCOPE                    1
WF   7    S261                            6D00964                             MICROSCOPE                    1
WF   8    BX53M                           6M51478                             MICROSCOPE                    1
WF   9    BBCCO                                                               MANUAL ELONGATION             1
WF   10   INSTRON                         145681                              TENSILE TESTING               1
WF   11   AXIAL EXT                       3542-0100-050-ST                    EXTENSOMETER                  1
                           Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4609        Page 13 of
                                                                 18

WF    12       SUN TECH                            KING SLAN                          HARDNESS CAMERA                    1
WF    13       SUN TECH                            LLB3100                            BRINELL HARDNESS                   1
WF    14       LUZI HONG                           LK6136                             CNC TESTER LATHE                   1
WF    15       MARVEL                              SERIES 8 MARK 2                    BAND SAW 1                         1
WF    16       HEINEDA                             V-500/600                          BAND SAW 2                         1
WF    17       ELECTRO STATIC                      PG-010                             FLPI SPRAYER                       1
WF    18       EPSILON                             SNE99007                           EXTENSOMETER                       1
WF    1        VW326                                                                  TRIM DIE                           2
WF             VW JETTA                                                               TRIM DIE                           1
WF             T1XX                                                                   TRIM DIE                           5
WF             D2UC                                                                   TRIM DIE                           4
WF             VW BSUV                                                                TRIM DIE                           1
WF             31XX                                                                   TRIM DIE                           1
WF    2        CHINA SAW                                                              SAW FIXTURES                       4
WF    3        ASD SAW                                                                                                   1
WF             VW326                                                                  SAW FIXTURES                       2
WF             D2UC                                                                   SAW FIXTURES                       4
WF             T1XX                                                                   SAW FIXTURES                       5
WF             31XX                                                                   SAW FIXTURES                       1
WF    4        INPUT STATION                                                          PART LOADING FIXTURES              1
WF             VW326                                                                  LOADING FIXTURES                   8
WF             D2UC                                                                   LOADING FIXTURES                   12
WF             Totota                                                                 Fork Lift                          1
WF                                                                                    Welding Stations                   2
WF             Intersource Chip System                                                Chip Reclamation System            1
WF                                                                                    Fork Lifts                         2
WF             Broderson                                                              Carry Deck Crane                   1
WF                                                                                    Fork Lift                          2
WF             GS3341                                                                 Genie Scissor Lift                 1
WF                                                                                    Genie Man Lift                     1
WF             Unicom                                                                 Fork Lifts                         2
WF                                                                                    Misc Lab                           1
WF                                                                                    Floor Scrubber                     1
WF             T1XX                                                                   LOADING FIXTURES                   16
WF             Zeiss                                                                  3D Scanner                         1
WF             Global Performance Hexagon CMM                                         Coordinate Measuring Machine       2
WF             Mitutoyo Microcord ApexS 9106 CMM                                      Coordinate Measuring Machine       2
WF                                                                                    Toolroom                           1
WMS        1   DNM 650/ Doosan                     MV0011-000986                      3 Axis Vertical Machining Centre   1
WMS        2   DNM 650/ Doosan                     MV0011-001079                      3 Axis Vertical Machining Centre   1
WMS        3   DNM 650/ Doosan                     MV0011-001011                      3 Axis Vertical Machining Centre   1
WMS        4   DNM 650/ Doosan                     MV0011-001007                      3 Axis Vertical Machining Centre   1
WMS        5   DNM 650/ Doosan                     MV0011-001080                      3 Axis Vertical Machining Centre   1
                     Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                        PageID.4610       Page 14 of
                                                           18

WMS    6 TW 500H/ VIGEL Manufacturing Technologies 25290                                             Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS    7 TW 660H/VIGEL Manufacturing Technologies 25658                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS    8 TW 660H/VIGEL Manufacturing Technologies 25659                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS    9 TW 660H/VIGEL Manufacturing Technologies 25660                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   10 TW 660H/VIGEL Manufacturing Technologies 25661                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   11 TW 660H/VIGEL Manufacturing Technologies 25475                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   12 TW 660H/VIGEL Manufacturing Technologies 25476                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   13 TW 660H/VIGEL Manufacturing Technologies 25251                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   14 TW 660H/VIGEL Manufacturing Technologies 25430                                              Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   15 TW 500H/ VIGEL Manufacturing Technologies 25220                                             Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   16 TW 500H/ VIGEL Manufacturing Technologies 25292                                             Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   17 TW 500H/ VIGEL Manufacturing Technologies 25291                                             Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   18 TW 500H/ VIGEL Manufacturing Technologies 25235                                             Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   19 TW 500H/ VIGEL Manufacturing Technologies SAK 25122                                         Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   20 TW 500H/ VIGEL Manufacturing Technologies SAK 25141                                         Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   21   R 2000 iC 125L/ FANUC                       R1703566/F167677 (CE 588812-0004) (No 21)     Pick up/ Drop Robot                        1
WMS   22   R 1000 iA 80 R/ FANUC                       R15901118/F167957 (CE588812-0001) (No 22)     Assembly Robot                             1
WMS   23   DPS-1025R-20FB/ FEC                         1655835                                       Assmebly press                             1
WMS   24   H&CS Custom Design Solutions                3875B                                         Raw Castings Conveyor                      1
WMS   25   TW 500H/ VIGEL Manufacturing Technologies   SAK 25142                                     Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   26 TW 500H/ VIGEL Manufacturing Technologies SAK 25143                                         Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                     Centre
WMS   27   R 2000 iC 125L/ FANUC                       R15801355/F170454 (CE 588812-0005) (No 27)    Pick up/ Drop Robot                        1
WMS   28   R 1000 iA 80 R/ FANUC                       R15801047/F169953 (CE 588812-002) (No 28)     Assembly Robot                             1
WMS   29   DPS-102R5-20FB/ FEC                         1635727                                       Assmebly press                             1
WMS   30   H&CS Custom Design Solutions                3875C                                         Raw Castings Conveyor                      1
WMS   31   H&CS Custom Design Solutions                3875A                                         Finished Goods Conveyor                    1
                     Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                  PageID.4611       Page 15 of
                                                           18

WMS   32 TW 500H/ VIGEL Manufacturing Technologies SAK 25289                                   Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   33 TW 500H/ VIGEL Manufacturing Technologies SAK 25178                                   Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   34   R 1000 iC 165 F/ FANUC                      R15903430 (CE 588812-0003) (No 35)      Pick up/ Drop Robot                        1
WMS   35   R 1000 iA 80 R/ FANUC                       R15901125                               Assembly Robot                             1
WMS   36   DPS-102R5-20FB/ FEC                         1615634                                 Assmebly press                             1
WMS   37   DPS-102R5-20FB/ FEC                         1655836                                 OFFLINE PRESS                              1
WMS   38   TW 500H/ VIGEL Manufacturing Technologies   SAK 25237                               Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   39 TW 500H/ VIGEL Manufacturing Technologies SAK 25071                                   Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   40 R 2000 iC 165 F/ FANUC                    R16904254                                   Pick up/ Drop Robot                        1
WMS   41 H&CS Custom Design Solutions                                                          Raw Castings Conveyor                      1
WMS   42 TW 500H/ VIGEL Manufacturing Technologies 25295                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   43 TW 500H/ VIGEL Manufacturing Technologies 25238                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   44   H&CS Custom Design Solutions                                                        Raw Castings Conveyor                      1
WMS   45   H&CS Custom Design Solutions                                                        Finished Good Conveyor                     1
WMS   46   R 2000 iC 165 F/ FANUC                      R16904258                               Pick up/ Drop Robot                        1
WMS   47   R 1000 iA 80 R/ FANUC                       R16303057 (CE 589027 - 0001) (No 47)    Assembly Robot                             1
WMS   48   DPS-801R4H-20FB/ FEC                        1655841                                 Assembly Press                             1
WMS   49   R 1000 iA 80 R/ FANUC                       R16101119 (CE 589027 - 002) (No 49)     Assembly Robot                             1
WMS   50   DPS-801R4H-20FB/ FEC                        1686130                                 Assembly Press                             1
WMS   51   R 1000 iA 80 R/ FANUC                       R16303056 (CE 589027 - 003) (No 51)     Assembly Robot                             1
WMS   52   DPS-801R4H-20FB/ FEC                        1645827                                 Assembly Press                             1
WMS   53   TW 500H/ VIGEL Manufacturing Technologies   25333                                   Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   54 TW 500H/ VIGEL Manufacturing Technologies 25335                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   55 FANUC                                     R16904257                                   Pick up/ Drop Robot                        1
WMS   56 H&CS Custom Design Solutions                                                          Raw Castings Conveyor                      1
WMS   57 TW 500H/ VIGEL Manufacturing Technologies 25332                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   58 TW 500H/ VIGEL Manufacturing Technologies 25334                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                               Centre
WMS   59   H&CS Custom Design Solutions                                                        Raw Castings Conveyor                      1
WMS   60   H&CS Custom Design Solutions                                                        Finished Good Conveyor                     1
WMS   61   R 2000 iC 165 F/ FANUC                      R16904255                               Pick up/ Drop Robot                        1
WMS   62   R 1000 iA 80 R/ FANUC                       R16303058 (CE 589027 - 004) (No 62)     Assembly Robot                             1
WMS   63   DPS-801R4H-20FB/ FEC                        1665909                                 Assembly Press                             1
WMS   64   R 1000 iA 80 R/ FANUC                       R16101120 (CE 589027 - 005) (No 64)     Assembly Robot                             1
WMS   65   DPS-801R4H-20FB/ FEC                        1645815                                 Assembly Press                             1
                     Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                          PageID.4612       Page 16 of
                                                           18

WMS   66   R 1000 iA 80 R/ FANUC                       R16601323 (CE 589027 - 006) (No 66)             Assembly Robot                             1
WMS   67   DPS-801R4H-20FB/ FEC                        1686131                                         Assembly Press                             1
WMS   68   HP 5100 II/ DOOSAN                          MH0005-000679                                   4 Axis Horizontal Machining Centre         1
WMS   69   HP 5100 II/ DOOSAN                          MH0005-000680                                   4 Axis Horizontal Machining Centre         1
WMS   70   TW 400H/ VIGEL Manufacturing Technologies   SAK 25165                                       Twin Spindle 5 Axis Horizontal Machining   1
                                                                                                       Centre
WMS   71   MYNX 6500/50 / DOOSAN                       MV0049-002008                                   3 Axis Vertical Machining Centre           1
WMS   72   MYNX 6500/50 / DOOSAN                       MV0049-001218                                   3 Axis Vertical Machining Centre           1
WMS   73   NHX 5000/ DMG MORI SEIKI                    NHK 50140710                                    4 Axis Horizonal Machining Centre CNC      1
WMS   74   NHX 5000/ DMG MORI SEIKI                    NHK 50130402                                    4 Axis Horizonal Machining Centre CNC      1
WMS   75   NHX 5000/ DMG MORI SEIKI                    NHK 50131201                                    4 Axis Horizonal Machining Centre CNC      1
WMS   76   HP 5100 II/ DOOSAN                          MH0005-000681                                   4 Axis Horizonal Machining Centre CNC      1
WMS   77   REDOMATIX 600/ ZOLLER                       R660C3-00453                                                                               1
WMS   78   PREG04C1-00085                              NACH IEC EN61010-1                              TOOL SETTER                                1
WMS   79   R1101-A125/ INGERSOLL RAND                  V2774U16026                                     Air Compressor                             1
WMS   80   R110N-A/ INGERSOLL RAND                     VN2307U17213                                    Air Compressor                             1
WMS   81   D1360INA400/ INGERSOLL RAND                 WCH1022185                                      DRYER                                      1
WMS   82   D1360INA400/ INGERSOLL RAND                 WCH1008412                                      DRYER                                      1
WMS   83   R 2000 iC 125L/ FANUC                       R16301426/F167605 (CE 589027 - 0012) (No 83)    Pick up/ Drop Robot                        1
WMS   84   R 1000 iA/ FANUC                            R16601321/F169896                               Assembly Robot                             1
WMS        PMH-12                                      920438                                          Fuse Switch                                1
WMS        1246HK                                      190111-15 (1500 KVA)                            Transformer                                1
WMS                                                    1000 KVA                                        Transformer                                1
WMS                                                    2500 KVA                                        Transformer                                1
WMS        87191                                       1500kW                                          Generator                                  1
WMS        R160NE                                      VNN1653U17338                                   Air Compressor                             1
WMS        R160NE                                      VNN1507U16204                                   Air Compressor                             1
WMS        R110N                                       VN2307U17213                                    Air Compressor                             1
WMS        R110i                                       VN2774U16026                                    Air Compressor                             1
WMS        D1360INA400                                 WCH1022185                                      Dryer                                      1
WMS        D1360INA401                                 WCH1008412                                      Dryer                                      1
WMS        HB10004HN00                                 WCH1011688                                      Dryer                                      1
WMS        HB10004HN00                                 WCH1024898                                      Dryer                                      1
WMS        Cooling Tower                                                                               Cooling Tower -2                           2
AM         GX1300/ HARDINGE                            GXDB2B0003                                      3 Axis Vertical Machining Centre           1
AM         GX1300/ HARDINGE                            GXDB1L0047                                      3 Axis Vertical Machining Centre           1
AM         GX1300/ HARDINGE                            GXDB1K0044                                      3 Axis Vertical Machining Centre           1
AM         GX1300/ HARDINGE                            GXDB2B0002                                      3 Axis Vertical Machining Centre           1
AM         HP 5100/ DOOSAN                             MH0005-000395                                   4 Axis Horizontal Machining Centre         1
AM         HP 5100/ DOOSAN                             MH0005-000382                                   4 Axis Horizontal Machining Centre         1
AM         HP 5100 II/ DOOSAN                          MH0005-000552                                   4 Axis Horizontal Machining Centre         1
AM         HP 5100 II/ DOOSAN                          MH0005-000550                                   4 Axis Horizontal Machining Centre         1
AM         HP 5100 II/ DOOSAN                          MH0005-000551                                   4 Axis Horizontal Machining Centre         1
AM         HP 5100 II/ DOOSAN                          MH0005-000598                                   4 Axis Horizontal Machining Centre         1
                Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20   PageID.4613      Page 17 of
                                                      18

AM   R 1000 iA 80 R/ FANUC                                                 Assembly Robot                         1
AM   R 1000 iA 80 R/ FANUC                     R14201174                   Assembly Robot                         1
AM   H&CS Custom Design Solutions              579790                      Raw Castings/ Finished Good Conveyor   1
AM   HP 5100 II/ DOOSAN                        MH0005-000578               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000606               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000603               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000593               4 Axis Horizontal Machining Centre     1
AM   R 1000 iA 80 R/ FANUC                     R15403257                   Assembly Robot                         1
AM   R 1000 iA 80 R/ FANUC                     R15901131                   Assembly Robot                         1
AM   H&CS Custom Design Solutions              3780                        Raw Castings/ Finished Good Conveyor   1
AM   HP 5100 II/ DOOSAN                        MH0005-000594               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000605               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000607               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000604               4 Axis Horizontal Machining Centre     1
AM   R 1000 iA 80 R/ FANUC                     -                           Assembly Robot                         1
AM   R 1000 iA 80 R/ FANUC                     R15801060                   Assembly Robot                         1
AM   H&CS Custom Design Solutions                                          Raw Castings/ Finished Good Conveyor   1
AM   HP 5100 II/ DOOSAN                        MH0005-000602               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000609               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000610               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000596               4 Axis Horizontal Machining Centre     1
AM   R 1000 iA 80 R/ FANUC                     R15901130                   Assembly Robot                         1
AM   R 1000 iA 80 R/ FANUC                     R15901134                   Assembly Robot                         1
AM   H&CS Custom Design Solutions              3826                        Raw Castings/ Finished Good Conveyor   1
AM   HP 5100 II/ DOOSAN                        MH0005-000597               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000608               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000611               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000612               4 Axis Horizontal Machining Centre     1
AM   R 1000 iA 80 R/ FANUC                     F170430                     Assembly Robot                         1
AM   R 1000 iA 80 R/ FANUC                     F170431                     Assembly Robot                         1
AM   H&CS Custom Design Solutions              3824                        Raw Castings/ Finished Good Conveyor   1
AM   DPS-801R4H-20FB                           1655839/1686131             Assembly Press                         1
AM   HP 5100 II/ DOOSAN                        MH0005-000629               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000669               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000628               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000682               4 Axis Horizontal Machining Centre     1
AM   HP 5100 II/ DOOSAN                        MH0005-000678               4 Axis Horizontal Machining Centre     1
AM   120/330/175 / PROMESS                     6095828-00(13284)           Assembly Press                         1
AM   XTM 103C-3T/ STM                          HTM201412043                Assembly Press                         1
AM   STM PRESS 2                                                           Assembly Press                         1
AM   VENTURION 450/6 / ZOLLER                  V4R6C3-000234               Zoller Machine                         1
AM   CA6200F+/ Intersource recovery systems    5144505                     INTERSOURCE                            1
AM   35488.D00/ Intersource recovery systems   5144512                     INTERSOURCE PANEL                      1
AM   GARDNER DENVER                                                        Air Compressor                         2
                  Case 2:19-cv-10890-SJM-APP ECF No. 156-2 filed 01/13/20                                PageID.4614         Page 18 of
                                                        18

AM    Maintenance -
AM                                                                                                           Air Compressor                                 1
AM                                                                                                           Air Compressor                                 1
AM    163-131                                          200EBM037                                             Air Compressor                                 1
AM    4019955                                          150023931                                             Dryer                                          1
AM    NC500A7C2N1                                      1000003017622                                         Dryer                                          1
AM    87063                                            900KW                                                 Generator                                      1
AM    1895EJ                                           150406-17                                             Transformer                                    1
AM    PS-A6325                                                                                               Transformer                                    1
AM    CP401                                                                                                  Arca Press Machine                             1
AM    Mitutoyo Microcord ApexS 9106 CMM                                                                      Coordinate Measuring Machine                   1
AM                                                                                                           Fork Lift                                      1
AM    Caterpillar                                                                                            Fork Lift                                      1
AM                                                                                                           Small Lab                                      1
AM                                                                                                           Tool Setter Room                               1
AM                                                                                                           Fatigue Testing Rigs                           4
AM                                                                                                           Chip Reclamation System                        1
WH                                                                                                           Fork Lifts                                     5
      All assets found within Sakthi Buildings, wall to wall, floor to ceiling, including machinery and equipment, shop and factory, maintenance, tooling
ALL
      andf fixtures. Material handling and Offices.

                                                                   Location Key
 FS   Fort Street
WMS   Waterman Machine Shop
WF    Waterman Foundry
AM    Amway
WH    Warehouse
ALL   All Locations
